Legal Department Memorandum DATE: January 29, 2010 TO: Ellen J. Sazzman Senior Counsel U. S. Securities and Exchange Commission FROM: Anthony L. Dowling Associate General Counsel RE: Response to Comments for both Post-Effective Amendment No. 73 for Perspective II (File Nos. 333-70472 and 811-08664) and Post-Effective Amendment No. 40 for NY Perspective II (File Nos. 333-70384 and 811-08401) This memorandum and the materials supplied are in response to the comments you provided me via telephone on December 15, 2009, for the above referenced filings. In the interest of convenience for the staff of the Securities and Exchange Commission (the "Commission" and the "Commission Staff", as appropriate), this memorandum quotes our understanding of each of your oral comments, followed respectively by narrative responses (in bold), including references to the corresponding Prospectus pages of Perspective II (File Number 333-70472) provided electronically and in hard copy.Please provide us guidance if we misinterpreted the substance of your comments. 1.Contract Name (Front Page) Please confirm to the Commission Staff that the contract name on the front cover page is and will continue to be the same as the class identifier found on EDGAR that is associated with the contract. Response:The contract name is and will continue to be the same as the class identifier found on EDGAR that is associated with the contract. 2. Third-Party Agreements Please disclose to the Commission Staff whether there are any types of guarantees or support agreements with third parties to support any of the company's guarantees under the variable annuity contract or whether the company will be primarily responsible for paying out on any guarantees associated with the contract. Response:The Company will be solely responsible for paying out any guarantees associated with the variable annuity contract from its General Account assets, which may include payments received under standard reinsurance agreements.There are no guarantee or support agreements with third parties to support any of the company's guarantees under the contract. 1 Corporate Way, Lansing, MI
